DETAILED ACTION
This office action is in response to applicant’s amendment filed on 02/02/2022.  Claims 3, 6, 11, and 14 have been canceled. Claims 1, 4-5, 9, and 13 have been amended.  Claims 1-2, 4-5, 7-10, 12-13, and 15-17 are pending and are directed towards method, apparatus, and computer product for Credential Generation and Distribution for a Blockchain Network.  Examiner acknowledges applicant’s amendment to specification and therefore withdraws the previous office action’s objections to the specification.  In addition, examiner acknowledges applicant’s amendment to claims 1, 5, 9, and 13 and therefore withdraws the previous office action’s objections to these claims.  Finally, examiner acknowledges applicant’s cancellation of claims 6 and 14 and therefore withdraws the previous office action’s 112(d) rejections to claims 6, 7, 14, and 15.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments filed 02/02/2022 have been fully considered.
A) Applicant’s arguments, with respect to the amended limitations of claim 1 and 9, that Boneh fails to teach “sending a request, from the node to a plurality of the specialized nodes, for the credential, wherein the request includes an identifier of the node, the identifier including an identifier string identifying the node and a role string identifying the role of the group of specialized nodes” (page 8-9 of the present response) have been fully considered but they are not persuasive.
	Regarding A) Boneh teaches sending a request, from the node to a plurality of the specialized nodes, for the credential (col. 6, line 53-67 and col. 14, line 56-61; the recipient send multiple requests for the recipient IBE private key from the private key generators 22), wherein the request includes an identifier of the node, the identifier including an identifier string identifying the node and a role string identifying the role of the group of specialized nodes (col. 4, line 56-67 and col. 6, line 53-66; recipient sends the request to the private key generators 22, where the request include recipient public key ID including a string identity corresponding to a private key to be generated by the private key generators 22).  Specifically, Boneh discloses to the request to include a string and for the private key generators 22 to generate the requested private key shares by authenticating the recipient.  Therefore, the prior art Boneh at least suggest the feature in the claimed limitation.
Claim Objections
2.	Claim 12 is objected to because of the following informalities:  
A.	Claim 12, line 1, is recited as being dependent on claim 11 which is a cancelled claim.  Therefore, it is viewed as a typo and interpreted as being dependent on claim 9.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-2, 4-5, 7-10, 12-13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boneh et al. (US Patent 7,590,236), hereinafter Boneh, filed on Mar. 25, 2005.
	Regarding claim 1, Boneh teaches a computer-implemented method for a node to obtain a credential from a group of specialized nodes, each of the specialized nodes having a private key share of a group private key, wherein the method comprises (Fig. 5 and col. 6, line 53-67 and col. 13, line 9-25; recipient requests the recipient IBE private key corresponding to the recipient’s IBE public key ID from the private key generators 22, where the private key generators 22 have multiple separate partial private key shares): 
sending a request, from the node to a plurality of the specialized nodes, for the credential (col. 6, line 53-67 and col. 14, line 56-61; the recipient send multiple requests for the recipient IBE private key from the private key generators 22), wherein the request includes an identifier of the node, the identifier including an identifier string identifying the node and a role string identifying the role of the group of specialized nodes (col. 4, line 56-67 and col. 6, line 53-66; recipient sends the request to the private key generators 22, where the request include recipient public key ID including a string identity corresponding to a private key to be generated by the private key generators 22);
receiving a portion of a secret point, from a corresponding specialized node in the plurality of the specialized nodes, wherein the portion of the secret point is generated by the corresponding node in the plurality of the specialized nodes based at least in part on the identifier and the private key share of the corresponding specialized node (Fig. 5 and col. 6, line 53-67 and col. 14, line 56-67; the recipient receives the partial private key shares corresponding to the recipient’s IBE public key ID from the private key generators 22); and 
generating the secret point by combining the received portions of the secret point, wherein the secret point comprises the group private key multiplied by a map-to-point hash of the identifier, and the credential comprises the identifier and the secret point (col. 14, line 56-67 and col. 15, line 32-48; the recipient assembles the received private key shares into a full private key, where the recipient IBE private key corresponding to the recipient’s IBE public key ID and the ID is hashed into an integer using the H(ID) operation), 
and wherein none of the specialized nodes nor the node is required to obtain a complete copy of the group private key (col. 13, line 10-37; IBE system uses the Shamir’s k out of n secret threshold sharing cryptographic technique, such that any k of the n shares are necessary to reconstitute the private key).
Regarding claim 2, Boneh teaches method of claim 1.
Boneh teaches sending the request includes sending a separate request to each of the plurality of the specialized nodes (Fig. 5 and col. 14, line 56-67; the recipient forms multiple IBE private key share requests to the private key generators 22).
Regarding claim 4, Boneh teaches method of claim 1.
Boneh teaches the identifier string further includes an expiration time for the credential (col. 6, line 54-67 and col. 7, line 4-14; the private key generators 22 verifies the recipient IBE public key ID in order to send the requested private key needed when the old private key expires).
Regarding claim 5, Boneh teaches method of claim 1.
Boneh teaches sending a request includes sending the identifier string, and wherein receiving includes receiving the identifier from a node of the plurality of specialized nodes (col. 6, line 54-67 and col. 7, line 1-14; the recipient’s request include providing the IBE public key ID of the recipient and receives the private key dID corresponding to the recipient’s IBE public key ID from the private key generators 22).
Regarding claim 7, Boneh teaches method of claim 1.
Boneh teaches generating the secret point uses a secret share to generate the secret point that is based on the group private key (col. 13, line 10-37 and col. 14, line 56-67; the recipient assembles the received private key shares into a full private key and IBE system uses the Shamir’s k out of n secret threshold sharing cryptographic technique, such that any k of the n shares are necessary to reconstitute the private key).
Regarding claim 8, Boneh teaches method of claim 7.
Boneh teaches the secret share uses Lagrange interpolation and private key shares of the plurality of the specialized nodes without reconstructing the group private key (col. 13, line 15-41; IBE system uses the Shamir’s k out of n secret threshold sharing cryptographic technique, such that any k of the n shares are necessary to reconstitute the private key and split the n secret shares using Lagrange coefficients for later reconstructing the full private key).
Regarding claim 9, Boneh teaches a node (col. 3, line 35-55; recipient may communicate using a computer) comprising: 
a processor (col. 2, line 62-67 and col. 3, line 1-2; computing equipment includes a processor); 
memory (col. 2, line 62-67 and col. 3, line 1-2; computing equipment includes a storage (e.g., storage media)); 
a network interface (col. 3, line 2-12; the computing equipment may be electronically linked through a communications network); and 
an application containing processor-executable instructions to obtain a credential from a group of specialized nodes, each of the specialized nodes having a private key share of a group private key, wherein, when executed, the processor-executable instructions cause the node to (col. 3, line 45-48 and col. 6, line 53-67 and col. 13, line 9-25; client software (e.g., email programs or other communications applications) and recipient requests the recipient IBE private key corresponding to the recipient’s IBE public key ID from the private key generator 22, where the private key generators 22 have multiple separate partial private key shares):
send a request for the credential to a plurality of the specialized nodes, (col. 6, line 53-67 and col. 14, line 56-61; the recipient send multiple requests for the recipient IBE private key from the private key generators 22), wherein the request includes an identifier of the node, the identifier including an identifier string identifying the node and a role string identifying the role of the group of specialized nodes (col. 4, line 56-67 and col. 6, line 53-66; recipient sends the request to the private key generators 22, where the request include recipient public key ID including a string identity corresponding to a private key to be generated by the private key generators 22);
receive from a respective specialized node in the plurality of the specialized nodes, a respective portion of a secret point generated by the respective node in the plurality of the specialized nodes based at least in part on the identifier and the private key share of each specialized node (Fig. 5 and col. 6, line 53-67 and col. 14, line 56-67; the recipient receives the partial private key shares corresponding to the recipient’s IBE public key ID from the private key generators 22); and 
generate the secret point by combining the received portions of the secret point, wherein the secret point comprises the group private key time a map-to-point hash of the identifier, and the credential comprises the identifier and the secret point (col. 14, line 56-67 and col. 15, line 32-48; the recipient assembles the received private key shares into a full private key, where the recipient IBE private key corresponding to the recipient’s IBE public key ID and the ID is hashed into an integer using the H(ID) operation), 
and wherein none of the specialized nodes nor the node is required to obtain a complete copy of the group private key (col. 13, line 10-37; IBE system uses the Shamir’s k out of n secret threshold sharing cryptographic technique, such that any k of the n shares are necessary to reconstitute the private key).
Regarding claim 10, Boneh teaches apparatus of claim 9.
Boneh teaches to send the request by sending a separate request to each of the plurality of the specialized nodes (Fig. 5 and col. 14, line 56-67; the recipient forms multiple IBE private key share requests to the private key generators 22).
Regarding claim 12, Boneh teaches apparatus of claim 11, which is viewed as a typo and is interpreted as being dependent on claim 9.
Boneh teaches the identifier string further includes an expiration time for the credential (col. 6, line 54-67 and col. 7, line 4-14; the private key generators 22 verifies the recipient IBE public key ID in order to send the requested private key needed when the old private key expires).
Regarding claim 13, Boneh teaches apparatus of claim 9.
Boneh teaches send a request by sending the identifier string, and to receive by receiving the identifier from a node of the plurality of the specialized nodes (col. 6, line 54-67 and col. 7, line 1-14; the recipient’s request include providing the IBE public key ID of the recipient and receives the private key dID corresponding to the recipient’s IBE public key ID from the private key generators 22).
Regarding claim 15, Boneh teaches apparatus of claim 9.
Boneh teaches generate the secret point using a secret share to generate the secret point that is based on the group private key (col. 13, line 10-37 and col. 14, line 56-67; the recipient assembles the received private key shares into a full private key and IBE system uses the Shamir’s k out of n secret threshold sharing cryptographic technique, such that any k of the n shares are necessary to reconstitute the private key).
Regarding claim 16, Boneh teaches apparatus of claim 15.
Boneh teaches the secret share uses Lagrange interpolation and private key shares of the plurality of the specialized nodes without reconstructing the group private key (col. 13, line 15-41; IBE system uses the Shamir’s k out of n secret threshold sharing cryptographic technique, such that any k of the n shares are necessary to reconstitute the private key and split the n secret shares using Lagrange coefficients for later reconstructing the full private key).
Regarding claim 17, Boneh teaches a non-transitory processor-readable medium storing processor-executable instructions that, when executed by one or more processors (col. 2, line 62-67 and col. 3, line 1-12; computing equipment includes a storage (e.g., storage media) including code that are run by hardware, such as processors), cause the one or more processors to carry out operations in the method claimed in claim 1 (see claim 1 rejection).
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are relevant prior arts: Agrawal et al. (US Pub. 2006/0023887) discloses ratio of successful PKG issuing by varying the value of threshold, where large threshold value requires the node to collect a large number of shares for combining its private key; Wallrabenstein et al. (US Pub. 2018/0351752) discloses a secret or share of secret to utilize a local identity in cryptographic operations, where a plurality of components having individual identities can be extend so that the plurality of components can enroll into a shared global identity; Wallrabenstein (US Pub. 2016/0269186) discloses threshold cryptography comprising combine multiple received PUF output values each corresponding to a share of a private key or secret, and perform threshold cryptographic operations.
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN H NGUYEN whose telephone number is (571)272-6443.  The examiner can normally be reached on Monday-Friday 8:30am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAN HUU NGUYEN/Examiner, Art Unit 2492


/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492